NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


JAMES FRENEL ISAAC,                         )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D17-1801
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed October 3, 2018.

Appeal from the Circuit Court for Hendry
County; James D. Sloan, Judge.

David A. Brener, Fort Myers; and
Christopher E. Cosden, Fort Myers, for
Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Laurie Benoit-Knox
Assistant Attorney General, Tampa; and
Jonathan S. Tannen, Assistant Attorney
General, Tampa (substituted as counsel of
Record), for Appellee.


PER CURIAM.


             Affirmed.


SILBERMAN, MORRIS, and ATKINSON, JJ., Concur.